Order entered May 7, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-01058-CV

             CRYOUSA IMPORT AND SALES, LLC, Appellant

                                        V.

                       REVITALIZE360, LLC, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-04158

                                    ORDER

      Before the Court is appellant’s May 5, 2021 unopposed motion for an

extension of time to file its combined reply/cross-appellee’s brief. We GRANT

the motion and extend the time to July 5, 2021.


                                             /s/   KEN MOLBERG
                                                   JUSTICE